OPINION OF THE COURT
Memorandum.
Judgment of conviction affirmed.
Since a police officer is permitted to inspect premises selling liquor for on-premises consumption and since such inspection includes the right to inspect books and records, the defendant was properly convicted of obstructing governmental administration for refusing access to his books and records (see, Penal *4Law § 195.05; Alcoholic Beverage Control Law §§ 106, 130; Matter of Barski v State Liq. Auth., 285 App Div 996).
Di Paola, P. J., Slifkin and Widlitz, JJ., concur.